Per Curiam,
The appellee, a stockholder of the Lehigh Coal & Navigation Company, demanded of its president that he be permitted to inspect the list of its stockholders, or that a copy of the list be furnished him. Each of these demands was refused, and the proceeding below was instituted for a writ of mandamus to compel the appellants to allow the appellee, by himself or through his agent or agents, to inspect the list of the stockholders of the corporation and to make a copy thereof. In his petition for the writ, the appellee alleged that there was dissatisfaction among some of the stockholders of the company with its corporate management, and that the demand to inspect the list of stockholders was made to enable the appellee to consult with his “fellow stockholders and obtain proxies to be used” at an approaching election of a board of managers. This was a perfectly lawful purpose, and nothing appears in the return to the writ of alternative mandamus relieving the appellants from their duty to comply with the demand made upon them. The writ prayed for was therefore properly awarded: Commonwealth ex rel. Sellers v. Phœnix Iron Co. et al., 105 Pa. 111; McClintock v. Young Republicans of Phila., 210 Pa. 115; Kuhbach v. Irving Cut Glass Co., 220 Pa. 427.
Appeal dismissed.